Bond, J.
Patrick M. Dillon by Ms will, probated January 8,1851, devised Ms estate, including all money and effects in tbe bands of bis executors at tbe close of administration, to Ferdinand Provenchere and Barton Bates as co-trustees, and to tbe survivor of them, to be held and disposed of according to tbe terms of said will, which provided, among other things, for tbe conveyance of certain real estate, tbe collection of personalty and tbe leasing of tbe remaining real estate during tbe joint lives of tbe wife and children of tbe testator. Tbe will further provided that, in case of tbe death of any child of the testator leaving issue, such issue should at once take full and absolute legal title to their share of tbe trust estate, which tbe trustees should convey accordingly. One of tbe trustees named in tbe will declined to act. Tbe other qualified and administered tbe same until 1880, when be retired. Newton Crane was appointed in bis stead, who acted as trustee until 1888, when be was succeeded by Charles D. Stevens and John A. Dillon, who as co-trustees administered tbe trust until 1894, when Dillon left tbe state and retired from tbe trust. Tbe present suit is for tbe appointment of a trustee to fill tbe vacancy caused by tbe retiracy of tbe said Dillon. Tbe trial court entertained tbe petition, and appointed Jesse A. McDonald 'cotrustee with said Stevens of tbe trust estate devised in said will.
*481The application for the substitution of a new trustee represented twelve of the entire fifteen beneficiaries of the estate. It was resisted by the other three. The evidence tends to show that Stevens and Dillon managed the trust estate satisfactorily during their co-trusteeship, and that Stevens is a safe and capable business man. It also shows that the estate is a considerable one, worth more than a half million of dollars; that its assets are principally real estate and ground rents thereon; that it embraces over $50,000 of money loaned out, and that its due administration involves much care and knowledge of affairs, as well as skill in making and renewing leases and other contracts; that Jesse McDonald, the trustee appointed by the trial court, is a fit and proper person to assist in the conduct of the trust business; that his selection is asked by a large majority of the beneficiaries and by those representing two thirds in value of the entire estate.
The trial court had full power to appoint the trustee designated in virtue of its inherent power to appoint trustees for the management and conduct of a trust created under a will. Brandon v. Carter, 119 Mo. 572. The evidence adduced on the trial- does not show that the interests of the beneficiaries were disregarded by the court, or that its judicial discretion was abused in the appointment in question. 2 Pomeroy’s Equity Jurisprudence, sec. 1087. In such a case it does not appear that there is any matter properly before us for review. The decree of the trial court will, therefore, be affirmed.
All concur.